ALPINE SERIES TRUST AMENDMENT TO THE FUND AMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of this 1st day of June, 2006, to the Fund Administration Servicing Agreement, dated as of November 18, 2005 (the “Agreement”), is entered by and between Alpine Series Trust, a Delaware business trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the Trust intends to create additional funds; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the Trust and USBFS agree as follows: Exhibit A, the listing of the fund names, is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ALPINE SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Sheldon R. Flamm By: /s/ Michael R. McVoy Name: Sheldon R. Flamm Name: Michael R. McVoy Title: Treasurer Title: Senior Vice President 1 Exhibit A to the Alpine Series Trust Fund Administration Servicing Agreement Fund Names Separate Series of Alpine Series Trust Name of Series Date Added Alpine Dynamic Balance Fund 06/06/01 Alpine Dynamic Dividend Fund 08/28/03 Dynamic Financial Services Fund 09/30/05 Alpine Dynamic Innovators Fund on or about 06/20/06 2
